Per curiam.
This is an appeal from a judgment holding appellant in wilful contempt for failure to pay arrearages of $700 for child support and $33.86 for medical and related expenses. The appellant contends the trial court erred in refusing to consider the parentage of the minor child in the contempt proceeding. We disagree and affirm.
The final judgment for divorce and child support, which was not appealed, recites that the appellant is the father of the minor child. The question of paternity was therefore res judicata as to the parties in that case.
Appellee’s motion for damages under Code Ann. § 6-1801 on the ground that the appeal was taken for delay only is granted.

Judgment affirmed.


All the Justices concur.